DETAILED ACTION
The preliminary amendment filed May 11, 2020 has been entered.  Claims 10-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0362383 to Komiya et al. (Komiya) in view of US Patent Application Publication 2013/0146145 to Song et al. (Song).


Regarding claim 12, Komiya discloses a prevention of a follow-up refueling process is activated only if the tank flap has been closed and the vehicle is driven ([0072]).
Regarding claim 13, Komiya discloses the temperature difference threshold value is selected such that, during a refueling process, taking into consideration the ambient temperature value, a maximum admissible tank temperature value is not reached ([0005]-[0011]).
Regarding claim 14, Komiya as modified by Song does not disclose the temperature difference threshold value is indicative of a maximum temperature difference of at most 20°C.  However, applicant has not described a range of at most 20°C as a critical range, but rather a preferred embodiment (see [0010] of applicant’s disclosure).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a maximum temperature difference of at most 20°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05(II)(A)).  A temperature range of at most 20°C helps in preventing the temperature of the tank from exceeding the recommended maximum to avoid damage to the tank.
Regarding claim 15, Komiya discloses outputting a notification if the temperature difference value is not lower than the temperature difference threshold value ([0081]).

.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Komiya as modified by Song as applied to claim 10 above, and further in view of US Patent Application Publication 2015/0306953 to Dudar et al. (Dudar).
Regarding claim 17, Komiya as modified by Song discloses the method according to claim 10 (see above), but does not disclose wherein after a refueling process has taken place, readiness of the motor vehicle for driving is granted only if the tank flap has been transferred back into a non-released state after the refueling process.  Dudar teaches a vehicle and refueling system (title/abstract) including after a refueling process has taken place, readiness of the motor vehicle for driving is granted only if the tank flap has been transferred back into a non-released state after the refueling process ([0075] and [0090]) to prevent escape of fuel and/or vapors during operation of the vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have granted readiness of the vehicle for driving only if the tank flap is secured as taught by Dudar in the method of Komiya as modified by Song to prevent escape of fuel and/or vapors during operation of the vehicle.
Regarding claim 18, Komiya as modified by Song discloses the method according to claim 10 (see above), but does not disclose determining whether a predicted temperature difference value will be lower than the temperature difference threshold value if a filling station in a surroundings of the vehicle is traveled to.  Dudar teaches a vehicle and refueling system including a step of predicting operating conditions based on a location of the vehicle ([0068]) based on GPS.  Based on a known GPS location, current or predicted temperature conditions can be monitored.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used GPS to predict the operating conditions (e.g. temperature) at a given filling station and to predict if a predicted temperature difference value will be lower than the temperature difference threshold so that a user can be informed before arriving at a station if immediate refueling will be possible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062.  The examiner can normally be reached on M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        September 28, 2021